Title: To Thomas Jefferson from Francis W. Thomas, 6 August 1803
From: Thomas, Francis W.
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Williamsport MarylandAugust 6. 1803
          
          Had not an occasion offer’d wherein you will have it in your power to exercise the Philantrophy—I conceive you possess—tis certain you would never have been troubled with a line from an unfortunate man—who thus Boldly solicits the Illustrious President—for a Pardon—
          I am perfectly concious of my Incapability [in] making a Sufficient Appollogy for this Singular—Liberty—yet with confidence I rely on your superior Talents and Generosity
          Viz
          In the year 1797—I left the U.S. in confind circumstances—at the age of Seventeen—In the course of a 2 years I accumulated a hansome Fortune—embarkd for the U.S. was taken by His Britainic majestys Frigate Arab, Commandd by Thos. B. Cabel—by this Catastrophe, I was left destitute of the means of subsistance—I was set ashore in Jamaca—from thence I came to Philadelphia—at the time the United States Frigate was recruiting—this was the truley deplorable situation in which I was placed—when I volunterily enterd as a seaman—I remaind on Board two months and Ill assure you Sir I found British tyranny Prevaild on board a Republican Ship—I allude to the Inferior Officers—
          I acknowledge Sir, I left the Frigate in a Clandestine Manner, not alltogether on account of Bad Discipline—But Sir my principal Reason for so doing—common decency forbids my mentioning it—I offer neither as an excuse for my conduct—I was young and Intractable and now repent for my past Reprehensible conduct—and if Sir through your goodness I am entitled to enjoy the Blessings of Liberty—under the present administration—you will confer new Life to an unhappy man—Ive respectable Connections and sooner than be tried by a Court Martial—Id put a period to my existance—No Power on earth shall ever Bring me to Trial—I arrived here last month from E Florida and I am confident there are a few Midshipman Possessd with the Pompossity of a Mandarian—who Intend to Signalize themselves by makeing an excursion in this quarter—I wish to Become a usefull Member of Society. I shall endeavour to cultivate Peace and harmony with all rational Animals 
          tho I am Stigmatized with the Appelation of a deserter—if I am taken it must be man—yet I Flatter myself—through your Sympathic disposition—the threatening Storm may Blow over—My Brother in law not being at home has Induced me to take this liberty—or through his Influence, I Immagine you would be Solicited by—men of Popularity—on his return Its Possible an acquaintance of yours may Intercede in my behalf—I think it proper to observe that the money I recd. was returned by my Security.
          With well wishes for your health and Prosperity—I am your most obet. Sert 
          
            Francis W. Thomas
            Will. Port
            Washington County
          
          
            N B
            if it is convenient I should be happy to hear from your excellency next mail—and be at once assured of my Fate—I lament that my youthful conduct should be the means of exileing me to a foreign country—yet Ill hope for the best 
            yours
          
          
            F. Thomas
          
        